     Case 1:15-cv-00780-AWI-EPG Document 257 Filed 07/23/20 Page 1 of 2

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   R. LAWRENCE BRAGG, State Bar No. 119194
     Supervising Deputy Attorney General
 3   DERREK J. LEE, State Bar No. 297497
     CASSANDRA J. SHRYOCK, State Bar No. 300360
 4   Deputy Attorneys General
      1300 I Street, Suite 125
 5    P.O. Box 944255
      Sacramento, CA 94244-2550
 6    Telephone: (916) 210-7364
      Fax: (916) 324-5205
 7    E-mail: Derrek.Lee@doj.ca.gov
     Attorneys for Defendants
 8   Solorio, Ingram, Martinez, and Lopez

 9   Jenny C. Huang, SBN 223596
     Jessica T. Arena, SBN 301807
10   JUSTICE FIRST
     180 Grand Avenue, Suite 1300
11   Oakland, CA 94612
     Telephone: (510) 628-0695
12   Fax: (510) 318-7701
     E-mail: jhuang@justicefirst.net
13   jarena@justicefirst.net
     Attorneys for Plaintiff Gina Caruso
14
                              IN THE UNITED STATES DISTRICT COURT
15
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
16

17

18   GINA CARUSO,                                            Case No. 1:15-cv-00780-AWI-EPG

19                                           Plaintiff, STIPULATION AND [PROPOSED]
                                                        ORDER RE: AMENDMENTS TO
20                  v.                                  PRETRIAL ORDER (ECF NO. 239)
21
     G. SOLORIO, et al.,
22
                                           Defendants.
23

24         By and through their counsel, the parties have stipulated that Dr. Romero is considered to

25   be an identified witness for both Defendants and Plaintiff. Dr. Romero was previously only

26   identified in the pretrial statement as a witness on Plaintiff’s behalf. Dr. Romero will testify as to

27   her observations of Plaintiff and as a percipient witness only, consistent with her prior deposition

28   testimony.
                                                         1
                                                     Stipulation and [Proposed] Order (1:15-cv-00780-AWI-EPG)
     Case 1:15-cv-00780-AWI-EPG Document 257 Filed 07/23/20 Page 2 of 2

 1        The parties also agree to add the following exhibits to Plaintiff’s exhibit list:

 2        1. Two photos taken of Plaintiff’s cell in Administrative Segregation (IMG Nos. 3157 and
             3158);
 3
          2.   Photo #12 attached to Incident Report by Lieutenant Villegas (of contraband); and
 4

 5        3. Decision and Order by the California Board of Registered Nursing re: Nurse Franco,
             dated May 28, 2019.
 6

 7   Dated: July 23, 2020                                  /s/ Derrek J. Lee
                                                           Derrek J. Lee
 8                                                         Counsel for Defendants Ingram, Martinez,
                                                           Solorio, and Lopez
 9

10

11   Dated: July 23, 2020                                  /s/ Jenny Huang
                                                           Jenny Huang
12                                                         Counsel for Plaintiff Gina Caruso

13

14
     IT IS SO ORDERED.
15

16   Dated: July 23, 2020
                                                  SENIOR DISTRICT JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
                                                     Stipulation and [Proposed] Order (1:15-cv-00780-AWI-EPG)
